MEMORANDUM **
Carlos Audelio Rodriguez, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Ramos-Lopez v. Holder, 563 F.3d 855, 858 (9th Cir.2009), and we deny the petition for review.
Substantial evidence supports the agency’s finding that, even if Rodriguez testified credibly, the single beating and harassment he received from gang members seeking to recruit him did not establish past persecution or a well-founded fear of future persecution on account of a protected ground. See id. at 861-862 (holding that young men who resist gang recruitment do not constitute a particular social group, and refusal to join a gang does not amount to a political opinion).
Because Rodriguez failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.